[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff, East Haven Builders Supply, Inc., provided materials to a general contractor, Gerald DeLemus, for use in building a house for the defendants, David and Orville Lamb. The defendants had a dispute with the contractor who then left the house unfinished and moved to New Hampshire.
Lamb claims that the house was to cost a total of $89,000. He paid $45,310. to the contractor, before the worked stopped, at various stages of construction. He claims, that when the contractor left, a great deal of the work was not completed. He testified in great detail as to the areas that were not completed and/or defective. It cost them $59,229 to complete the house according to the original plans. Orville Lamb testified that the contractor breached the contract by refusing to complete the work by the contract completion date of March 15, 1996, and left the state shortly thereafter.
The plaintiff claims that the defendant, not the contractor, breached the contract, however, it presented no evidence other than his cross examination of Lamb. The court accepts the testimony of Orville Lamb and finds that it was credible and accurate. It therefore finds that it was the contractor, and not the defendants, who breached the contract. The court also finds the costs to complete the building were reasonable.
The plaintiff brought this action to recover on a mechanic's lien filed on the Lamb property to recover $9,964.86, the value of the supplies it provided to the contractor for use in the construction of the defendants' house. There is no dispute that the supplies were provided, however, the defendants claim that under their special defense, citing Connecticut General Statutes § 49-33 (e) and § 49-33 (f), the plaintiff cannot recover where the contract price is exceeded to complete the construction called for by the contract.
In this case, the court finds that in addition to the $45,310 already paid to the contractor, it cost the Lambs an additional $59,229.61 to complete the house for a total of $104,539.61. This amount is far in excess of the contract price of $89,000. CT Page 5832 Thus, under the statutes the lien must fail.
Judgment for the defendants.
D. Michael Hurley Judge Trial Referee